DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 11/10/2020. As directed by the amendment: no claim(s) has/have been amended; no claim(s) has/have been cancelled and no new claim(s) has/have been added. Thus, claims 1-7, 9-14, and 17-20 are presently pending in this application.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-4, 6-7, 9-14, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 2013/0153559) in view of Feng et al (US 2014/0124495).
Regarding claim 1, Choi discloses a temperature manipulating (Fig. 1) apparatus comprising; 
a base medium ([0080] lines 3-4 ---“ In detail, the transparent substrate may use glass, a plastic substrate, or a plastic film.”); 
a plurality of heat generating elements (Fig. 1 A and B heating units), disposed on the base medium ([0080] lines 3-4), wherein the plurality of heat generating elements (Fig. 1 A and B heating units) have a layered planar structure ([0024] lines 5-6 ---“A conductive material formed in a planar shape or a linear shape may be used as the heating means.”) and each of the plurality of heat generating elements (Fig. 1 A and B heating units) is in shape of individual film strips (Fig. 1 shows the heating units A and B to be individual strips.), and the plurality of heat generating elements (Fig. 1 A and B heating units) are electrically connected with one another in parallel with electricity conducting electrodes ([0010] ---“FIG. 1 is an exemplified diagram illustrating a state where two heating units are connected with each other in parallel in the related art.”), and wherein further the heat generating elements (Fig. 1 A and B heating units) are made from metal based or carbon-based materials ([0081] lines 5-7 ---“As a detailed example of the conductive heating line material, copper, silver, carbon nanotube (CNT), and the like may be used and silver is most preferred.”) which are further embedded with metallic or carbon-based nano-particles, nano-tubes or nano- wires having diameter of less than 100 nm ([0090] lines 7-11 ---“Further, the transparent conductive oxides may also be formed by coating an opaque conductive material with a thickness of 1 to 100 nm. As the opaque conductive material, Ag, Au, Cu, Al, and carbon nanotube may be comprised.”) ; 
a pair of electricity conducting electrodes (Shown in the figure below; Abstract ---“The present invention relates to a heating element comprising: two or more heating units comprising two busbars…”), being disposed on the base medium and arranged across the plurality of heat generating elements (Fig. 1 A and B heating units), such that the plurality of heat generating elements (Fig. 1 A and B heating units) are arranged between the pair of electricity conducting electrodes (Shown in the figure below; Abstract ---“The present invention relates to a heating element comprising: two or more heating units comprising two busbars…”), wherein each electricity conducting electrode in the pair of electricity conducting electrodes (Shown in the figure below; Abstract ---“The present invention relates to a heating element comprising: two or more heating units comprising two busbars…”) is in shape of a continuous conducting strip (Fig.1 shows the electrodes to be continuous strips) and is configured to receive electricity from an electrical power source (Fig.1 Power V); 
wherein one electricity conducting electrode in the pair of electricity conducting electrodes is positioned at an inclination angle to another electricity conducting electrode (The figure below shows the busbars positioned at an inclined angle to another busbar); 

    PNG
    media_image1.png
    440
    432
    media_image1.png
    Greyscale

wherein further, the plurality of heat generating elements (Fig. 1 A and B heating units) are connected to the pair of electricity conducting electrodes (Shown in the figure below; Abstract ---“The present invention relates to a heating element comprising: two or more heating units comprising two busbars…”) to receive electricity, wherein upon receiving electricity, the plurality of heat generating elements (Fig. 1 A and B heating units) generate heat across length and width of the plurality of heat generating elements (Fig. 1 A and B heating units) ([0024] lines 1-5 ---“In the present invention, when the conductive heating means is electrically connected to the busbar and voltage is applied to the busbar, the conductive heating means refers to a means to generate heat by self resistance and thermal conductivity.”); 
(Fig. 1 A and B heating units) depends on separating distance between the pair of electricity conducting electrodes (Shown in the figure below) ([0023] lines 1-6 ---“Particularly, in the case where the gap between two busbars in each of the heating units is fixed in the heating element, by controlling the length of the busbar, the relationship that the power per unit area of each of the heating units decreases as the length of the busbar increases may be satisfied.”);  
{AME-1701-USPT/01062112v1}3the temperature manipulating apparatus (Fig. 1) further comprises a plurality of non-heat generating interspaces ([0032] lines 11-13 ---“When the plurality of heating units are disposed in one product, the distance between the heating units may be 2 cm or less and preferably 0.5 cm or less.”) in between the plurality of heat generating elements (Fig. 1 A and B heating units).
However, Choi does not disclose wherein width of the plurality of heat generating elements and the plurality of non- heat generating interspaces is in ratio of between 1:1 and 3:1.
Nonetheless, Feng teaches wherein width of the plurality of heat generating elements and the plurality of non-heat generating interspaces is in ratio of between 1:1 and 3:1 ([0026] lines 7-9 ---“A diameter of each carbon nanotube linear unit 162 is larger than or equal to 0.1 micrometers, and less than or equal to 100 micrometers.”; [0026] lines 3-4 ---“Distances between adjacent carbon nanotube linear units 32 are substantially equal.”; [0026] lines 12-17 ---“A distance between adjacent two carbon nanotube linear units 32 is not limited and can be selected as desired.”).
([0040])

    PNG
    media_image2.png
    290
    512
    media_image2.png
    Greyscale

	Regarding claim 2, Choi in view of Feng teaches the temperature manipulating apparatus as appears above (See the rejection of claim 1), and Choi further teaches wherein the base medium is rigid, or flexible ([0080] lines 3-4 ---“ In detail, the transparent substrate may use glass, a plastic substrate, or a plastic film.”; Glass is known to be rigid and plastic film is known to be flexible.).
Regarding claim 3, Choi in view of Feng teaches the temperature manipulating apparatus as appears above (See the rejection of claim 2), and Choi further teaches wherein the flexible base medium is made from at least one material selected from a group comprising plastic, a fabric, a leather sheet, a transparent film (([0080] lines 3-4 ---“ In detail, the transparent substrate may use glass, a plastic substrate, or a plastic film.”)and a single sided glue tape.
Regarding claim 4, Choi in view of Feng teaches the temperature manipulating apparatus as appears above (See the rejection of claim 1), and Choi further teaches wherein the heat generating elements (Fig. 1 A and B heating units) are made from source materials selected from a group comprising a tin, indium, cadmium, vanadium, silver and carbon ([0081] lines 5-7 ---“As a detailed example of the conductive heating line material, copper, silver, carbon nanotube (CNT), and the like may be used and silver is most preferred.”).
Regarding claim 7, Choi in view of Feng teaches the temperature manipulating apparatus as appears above (See the rejection of claim 1), and Choi further teaches wherein at least one of the electricity conducting electrodes (Shown in the figure below; Abstract ---“The present invention relates to a heating element comprising: two or more heating units comprising two busbars…”) is positioned inclined to each other (The figure below shows at least one busbar positioned at an inclined angle to another busbar).

    PNG
    media_image1.png
    440
    432
    media_image1.png
    Greyscale

Regarding claim 9, Choi in view of Feng teaches the temperature manipulating apparatus as appears above (See the rejection of claim 1), and Choi further teaches wherein the strips of the plurality of heat generating elements (Fig. 1 A and B heating units) are positioned perpendicular to the plurality pair of electricity conducting electrodes (Shown in the figure below; The heating units A and B are shown to be perpendicular to the electrodes.).

    PNG
    media_image2.png
    290
    512
    media_image2.png
    Greyscale

Regarding claim 10, Choi in view of Feng teaches the temperature manipulating apparatus as appears above (See the rejection of claim 1), and Choi further teaches wherein the strips of the plurality of heat generating elements (Fig. 1 A and B heating units) are positioned at an angle to the pair of electricity conducting electrodes, wherein the angles ranges from 0 degrees to 90 degrees (Shown in the figure below; The heating units A and B are shown to be perpendicular to the electrodes, which corresponds with a 90 degree angle between the heating units and the electrodes.).

    PNG
    media_image2.png
    290
    512
    media_image2.png
    Greyscale

Regarding claim 11, Choi in view of Feng teaches the temperature manipulating apparatus as appears above (See the rejection of claim 1), and Choi further teaches wherein the strips of the plurality of heat generating elements (Fig. 1 A and B heating units) are of equal length and width, or unequal length and width (Fig. 1 above shows the heating units A and B to be unequal in length and width.).
Regarding claim 12, Choi in view of Feng teaches the temperature manipulating apparatus as appears above (See the rejection of claim 1), and Choi further teaches wherein the strips of the plurality of heat generating elements are curved ([0038] ---“ In the present invention, the conductive heating line may be a straight line, but may be variously modified such as a curved line, a wave line, a zigzag line, and the like.). 
Regarding claim 13, Choi in view of Feng teaches the temperature manipulating apparatus as appears above (See the rejection of claim 12), but does not disclose wherein the curvature of the strips is equal, or variable.
However, it would have been an obvious matter of design choice to form strips with a curvature which is equal or not equal, since applicant does not disclose that having a strips with a curvature which is equal or not equal solves any stated problem or 
Regarding claim 14, Choi in view of Feng teaches the temperature manipulating apparatus as appears above (See the rejection of claim 1), and Choi further teaches a power source (Fig.1 Power V) but does not teach the power source being selected from an A.C. power source, a D.C. power source and a combination of an A.C. power source and a D.C. power source.
However, it would have been obvious to one of ordinary skill on the art before the effective filing date of the claimed invention to select a power source from an A.C. power source, a D.C. power source and a combination of an A.C. power source and a D.C. power source, since it has been held to be within the general skill of a worker in the art of the select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416
Regarding claim 17, Choi in view of Feng teaches the temperature manipulating apparatus as appears above (See the rejection of claim 1), and Choi further teaches wherein the plurality of heat generating elements (Fig. 1 A and B heating units) are positioned on the base medium by a printing process, or a lamination process ([0068] lines 1-6 ---“In the present invention, first, after determining a desired pattern shape, the conductive heating line pattern having a thin line width and precision may be formed on the transparent substrate by using a printing method, a photolithography method, a photography method, a method using a mask, a sputtering method, an inkjet method, or the like.”). 
Regarding claim 20, Choi discloses a temperature manipulating (Fig. 1) apparatus comprising; 
a base medium ([0080] lines 3-4 ---“ In detail, the transparent substrate may use glass, a plastic substrate, or a plastic film.”); 
a plurality of heat generating elements (Fig. 1 A and B heating units), disposed on the base medium ([0080] lines 3-4), wherein the plurality of heat generating elements (Fig. 1 A and B heating units) have a layered planar structure ([0024] lines 5-6 ---“A conductive material formed in a planar shape or a linear shape may be used as the heating means.”) and each of the plurality of heat generating elements (Fig. 1 A and B heating units) is in shape of individual film strips (Fig. 1 shows the heating units A and B to be individual strips.), and the plurality of heat generating elements (Fig. 1 A and B heating units) are electrically connected with one another in parallel with electricity conducting electrodes ([0010] ---“FIG. 1 is an exemplified diagram illustrating a state where two heating units are connected with each other in parallel in the related art.”), and wherein further the heat generating elements (Fig. 1 A and B heating units) are made from metal based or carbon-based materials ([0081] lines 5-7 ---“As a detailed example of the conductive heating line material, copper, silver, carbon nanotube (CNT), and the like may be used and silver is most preferred.”) which are further embedded with metallic or carbon-based nano-particles, nano-tubes or nano- wires having diameter of less than 100 nm ([0090] lines 7-11 ---“Further, the transparent conductive oxides may also be formed by coating an opaque conductive material with a thickness of 1 to 100 nm. As the opaque conductive material, Ag, Au, Cu, Al, and carbon nanotube may be comprised.”) ; 
(Shown in the figure below; Abstract ---“The present invention relates to a heating element comprising: two or more heating units comprising two busbars…”), being disposed on the base medium and arranged across the plurality of heat generating elements (Fig. 1 A and B heating units), such that the plurality of heat generating elements (Fig. 1 A and B heating units) are arranged between the pair of electricity conducting electrodes (Shown in the figure below; Abstract ---“The present invention relates to a heating element comprising: two or more heating units comprising two busbars…”), wherein each electricity conducting electrode in the pair of electricity conducting electrodes (Shown in the figure below; Abstract ---“The present invention relates to a heating element comprising: two or more heating units comprising two busbars…”) is in shape of a continuous conducting strip (Fig.1 shows the electrodes to be continuous strips) and is configured to receive electricity from an electrical power source (Fig.1 Power V); 
wherein one electricity conducting electrode in the pair of electricity conducting electrodes is positioned at an inclination angle to another electricity conducting electrode (The figure below shows the busbars positioned at an inclined angle to another busbar); 

    PNG
    media_image1.png
    440
    432
    media_image1.png
    Greyscale

wherein further, the plurality of heat generating elements (Fig. 1 A and B heating units) are connected to the pair of electricity conducting electrodes (Shown in the figure below; Abstract ---“The present invention relates to a heating element comprising: two or more heating units comprising two busbars…”) to receive electricity, wherein upon receiving electricity, the plurality of heat generating elements (Fig. 1 A and B heating units) generate heat across length and width of the plurality of heat generating elements (Fig. 1 A and B heating units) ([0024] lines 1-5 ---“In the present invention, when the conductive heating means is electrically connected to the busbar and voltage is applied to the busbar, the conductive heating means refers to a means to generate heat by self resistance and thermal conductivity.”); 
(Fig. 1 A and B heating units) depends on separating distance between the pair of electricity conducting electrodes (Shown in the figure below) ([0023] lines 1-6 ---“Particularly, in the case where the gap between two busbars in each of the heating units is fixed in the heating element, by controlling the length of the busbar, the relationship that the power per unit area of each of the heating units decreases as the length of the busbar increases may be satisfied.”);  
{AME-1701-USPT/01062112v1}3the temperature manipulating apparatus (Fig. 1) further comprises a plurality of non-heat generating interspaces ([0032] lines 11-13 ---“When the plurality of heating units are disposed in one product, the distance between the heating units may be 2 cm or less and preferably 0.5 cm or less.”) in between the plurality of heat generating elements (Fig. 1 A and B heating units).
However, Choi does not disclose wherein width of the plurality of heat generating elements and the plurality of non- heat generating interspaces is in ratio of between 1:1 and 3:1.
Nonetheless, Feng teaches wherein width of the plurality of heat generating elements and the plurality of non-heat generating interspaces is in ratio of between 1:1 and 3:1 ([0026] lines 7-9 ---“A diameter of each carbon nanotube linear unit 162 is larger than or equal to 0.1 micrometers, and less than or equal to 100 micrometers.”; [0026] lines 3-4 ---“Distances between adjacent carbon nanotube linear units 32 are substantially equal.”; [0026] lines 12-17 ---“A distance between adjacent two carbon nanotube linear units 32 is not limited and can be selected as desired.”).
([0040])

    PNG
    media_image2.png
    290
    512
    media_image2.png
    Greyscale

 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 2013/0153559) in view of Feng et al (US 2014/0124495), as applied to claim 4, further in view of Heintz et al (US 2014/0034633). 
Regarding claim 5, Choi in view of Feng teaches the temperature manipulating apparatus as appears above (See the rejection of claim 4), but does not teach wherein the heat generating elements comprise of precursors selected from a group comprising a Monobutyl Tin Tri-chloride, N-Methyl-2-pyrrolidone, Dimethylacetamide, or Dimethylformamide. 
Heintz teaches wherein the heat generating elements comprise of precursors selected from a group comprising a Monobutyl Tin Tri-chloride, N-Methyl-2-pyrrolidone, Dimethylacetamide, or Dimethylformamide ([0035] lines 9-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heat generating elements disclosed by Wang in view of Choi by incorporating the doping material taught by Heintz for the purpose of preparing the sensitive CNT materials for the environment. ([0035])

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 2013/0153559) in view of Feng et al (US 2014/0124495), as applied to claim 1, further in view of Yeung et al (US 2008/0190912). 
Regarding claim 6, Choi in view of Feng teaches the temperature manipulating apparatus as appears above (See the rejection of claim 1), but does not teach wherein the temperature manipulating apparatus further comprises a multi-layered insulating coating, deposited on the base medium, with layers of a nano-thickness of less than 100 nm, to cover the heat generating elements.
Nonetheless, Yeung teaches wherein the temperature manipulating apparatus further comprises a multi-layered insulating coating (Fig. 2 #14 multi-layer insulating coating), deposited on the base medium (Fig. 2 #12 substrate), with layers of a nano-thickness of less than 100 nm ([0030] lines 5-6 ---“Each layer of the multi-layer insulating coating 14 has a nano-thickness of about 30 nm to about 50 nm.”), to cover the heat generating elements.
.

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 2013/0153559) exemplary embodiment in view of another exemplary embodiment.
Regarding claim 18, Choi, exemplary embodiment, discloses a method of making a heat manipulating apparatus comprising the steps of; 
providing a base medium ([0080] lines 3-4 ---“ In detail, the transparent substrate may use glass, a plastic substrate, or a plastic film.”);  
{AME-1701-USPT/01062112v1}5positioning a plurality of heat generating elements (Fig. 1 A and B heating units) on the base medium, wherein the plurality of heat generating elements (Fig. 1 A and B heating units) have a layered planar structure ([0024] lines 5-6 ---“A conductive material formed in a planar shape or a linear shape may be used as the heating means.”) and each of the plurality of heat generating elements is in shape of individual film strips (Fig. 1 shows the heating units A and B to be individual strips.), and the plurality of heat generating elements (Fig. 1 A and B heating units) are electrically connected with one another in parallel with electricity conducting electrodes ([0010] ---“FIG. 1 is an exemplified diagram illustrating a state where two heating units are connected with each other in parallel in the related art.”), and wherein further the heat generating elements (Fig. 1 A and B heating units) are made from metal based or carbon-based materials which are further embedded with metallic or carbon-based nano-particles, nano-tubes or nano-wires ([0081] lines 5-7 ---“As a detailed example of the conductive heating line material, copper, silver, carbon nanotube (CNT), and the like may be used and silver is most preferred.”); 
positioning a pair of electricity conducting electrodes (Shown in the figure below; Abstract ---“The present invention relates to a heating element comprising: two or more heating units comprising two busbars…”) on the base medium and arranging across the plurality of heat generating elements (Fig. 1 A and B heating units), such that the plurality of heat generating elements (Fig. 1 A and B heating units) are arranged between the pair of electricity conducting electrodes (Shown in the figure below; Abstract ---“The present invention relates to a heating element comprising: two or more heating units comprising two busbars…”), wherein the heat generating elements (Fig. 1 A and B heating units) are connected to the electricity conducting electrodes (Shown in the figure below; Abstract ---“The present invention relates to a heating element comprising: two or more heating units comprising two busbars…”) (Fig. 1 A and B heating units) ([0024] lines 1-5 ---“In the present invention, when the conductive heating means is electrically connected to the busbar and voltage is applied to the busbar, the conductive heating means refers to a means to generate heat by self resistance and thermal conductivity.”), wherein each electricity conducting electrode in the pair of electricity conducting electrodes (Shown in the figure below; Abstract ---“The present invention relates to a heating element comprising: two or more heating units comprising two busbars…”) is a continuous conducting strip (Examiner considers the busbars to be continuous strips because the term “busbar” and Fig. 1 suggests the busbars to be continuous strips.); 
and providing electricity from an electrical power source (Fig.1 Power V) to the plurality of heat generating elements (Fig. 1 A and B heating units) via the pair of electricity conducting electrodes (Shown in the figure below; Abstract ---“The present invention relates to a heating element comprising: two or more heating units comprising two busbars…”), such that upon receiving electricity, the plurality of heat generating elements generate heat ([0024] lines 1-5 ---“In the present invention, when the conductive heating means is electrically connected to the busbar and voltage is applied to the busbar, the conductive heating means refers to a means to generate heat by self resistance and thermal conductivity.”), 
and wherein the heat generated across length and width of the plurality of heat generating elements (Fig. 1 A and B heating units) depends on separating distance between the pair of electricity conducting electrodes ([0023] lines 1-6 ---“Particularly, in the case where the gap between two busbars in each of the heating units is fixed in the heating element, by controlling the length of the busbar, the relationship that the power per unit area of each of the heating units decreases as the length of the busbar increases may be satisfied.”).

    PNG
    media_image2.png
    290
    512
    media_image2.png
    Greyscale

However, Choi, exemplary embodiment, does not disclose wherein each electricity conducting electrode in the pair of electricity conducting electrodes is a continuous conducting strip, and wherein one electricity conducting electrode in the pair of electricity conducting electrodes is positioned at an inclination angle to another electricity conducting electrode forming a non-parallel configuration.
Nonetheless, Choi, another exemplary embodiment, teaches wherein one electricity conducting electrode in the pair of electricity conducting electrodes is positioned at an inclination angle to another electricity conducting electrode forming a non-parallel configuration (The figure below shows the busbars positioned at an inclined angle to another busbar forming a non-parallel configuration); 

    PNG
    media_image1.png
    440
    432
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify method of Choi, exemplary embodiment, by incorporating the configuration of the electricity conducting electrodes as taught by Choi, another exemplary embodiment, for the purpose of shaping the electrodes to fit the shape of the substrate.
Regarding claim 19, Choi teaches the method as appears above (See the rejection of claim 18), and Choi further teaches further comprising applying a multi-layered insulating coating with layers of a nano-thickness of less than 100 nm on the base medium ([0090] lines 5-7 ---“The transparent conductive oxides may be formed by a sputtering method, a sol-gel method, and a vapor deposition method and may have a thickness of 10 to 1,000 nm.”).
Response to Arguments
Applicant's arguments filed 11/10/2020 have been fully considered but they are not persuasive. 

Rejection Based on Teach-Away Example:
Applicant argues that it is improper to use the example in Fig. 1 which is specifically taught away in Choi to reject the claims of the present application by pointing out that Choi's invention teaches a heating element with heating units electrically connected in series as shown in Fig. 2, and teaches away a heating element of the prior art with heating units electrically connected in parallel as shown in Fig. 1. Examiner respectfully disagrees.
The Fig. 1 embodiment of Choi teaches the claimed invention. Figs. 1 and 2 are different embodiments of the invention of Choi. MPEP 1504.03 III recites "A prima facie case of obviousness can be rebutted if the applicant...can show that the art in any material respect ‘taught away’ from the claimed invention...A reference may be said to teach away when a person of ordinary skill, upon reading the reference...would be led in a direction divergent from the path that was taken by the applicant." See In re Haruna, 249 F.3d 1327, 58USPQ2d 1517 (Fed. Cir. 2001). Choi, Fig. 1, does not teach away from the claimed invention because one of ordinary skill would not be led in a direction divergent from the path that was taken by the applicant. Applicant claims a parallel connection between heating units and Fig. 1 of Choi teaches a parallel connection between heating units.  Furthermore, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  In this particular case, the examiner takes the position that the Choi’s teaching of multiple embodiment only strengthen the case for making such combination.   

Change in Principle of Operation
Applicant argues that the modification from Choi's invention to Applicant's invention would change the principle of operation of Choi's invention, the teaching of the Choi reference is not sufficient to render the claims of the present application prima facie obvious. Examiner respectfully disagrees.
Applicant is asserting that Examiner is relying on Fig. 2 to teach the claimed invention. Examiner relies on Fig. 1 of Choi to teach the claimed invention, not Fig. 2. Fig. 1 teaches the parallel connection of heating units as is claimed in claim 1. The operation of Fig. 1 is not being changed or modified. 

	Modified Unsatisfactory for its Intended Purpose
	Applicant argues that the modification from Choi's invention to Applicant's invention would render Choi's invention being modified unsatisfactory for its intended purpose, and as such there is no suggestion or motivation to make such modification. Examiner respectfully disagrees. 
	The intended purpose of the invention of Choi is heating. The configuration of and control of the heating apparatus Applicant presents as a modified Choi heating apparatus is not taught by Choi or relied upon in any rejection, nor is the configuration of and control of the heating apparatus presented by Applicant, claimed by Applicant. The embodiment of Choi relied upon in the above rejections is capable of heating which is its intended purpose.

	Teach Away

	1) Choi teaches the use of two or more heating units that are electrically connected in series, and teaches away the use of heating units that are electrically connected in parallel, as claimed in claim 1. 
	2) Choi teaches the use of two or more heating units, each comprising two busbars, i.e. Choi teaches the use of four or more busbars. Choi teaches away the use of only one pair of electrodes, such that all of the plurality of heat generating elements are arranged between the only one pair of electrodes, as claimed in claim 1. Examiner respectfully disagrees.
	3) Choi teaches the use of parallel busbars, and teaches away the use of two electrodes that are inclined to each other at an inclination angle, as claimed in claim 1. 
	With respect of Applicant’s first argument point, Fig. 1 of Choi teaches two or more heating units connected in parallel. Fig 2. showing the series connection is not relied upon in the rejection of any claims above.  As such, applicant’s argument of teaching away is unpersuasive.   
 
	With respect to Applicant’s second argument,the current claim limitations uses the the open ended transitional phrase “comprising” to define the claimed invention. As such, the interpretation of including two or more bus bars has not been excluded.  Choi’s teaching of having two or more bus bars still form a construct within the scope of the claim. MPEP 2111.03 I recites Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) ("Comprising" is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.)
		
With respect to applicant’s third argument point,  Fig. 5 of Choi (see included FIG. 5 below) shows the busbars positioned at an inclined angle to another busbar). As can been seen in FIG 5 below, the first bus bar is placed at a different angle from the second bus bar.  

    PNG
    media_image3.png
    440
    432
    media_image3.png
    Greyscale


	Not All Claimed Limitations Suggested in Choi
	Applicant argues that a prior art showing a heating element having two or more pairs of busbars does not teach or suggest a heating element having only one pair of busbars (electrodes), as claimed in claim 1. Examiner respectfully disagrees.
	Applicant uses the open ended transitional phrase “comprising” to define the claimed invention. Including two or more bus bars is not excluded because having two or more bus bars still form a construct within the scope of the claim. MPEP 2111.03 I recites Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) ("Comprising" is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.)

	Applicant argues that Choi does not teach or suggest "a plurality of heat generating elements arranged between a pair of electricity conducting electrodes", as claimed and arranged in claim 1. Examiner respectfully disagrees.
	The Abstract of Choi teaches two or more heating units comprising two busbars and a conductive heating means electrically connected to the two busbars. Fig. 1 shows heating elements between bus bars. 

	Applicant argues that Choi does not teach “one electricity conducting electrode in the pair of electricity conducting electrodes is positioned at an inclination angle to another electricity conducting electrode." Examiner respectfully disagrees.
	Applicant cites para [0114] of Choi as stating that "in the case where at least one busbar of at least one of the heating units is diagonally disposed…” Examiner considers a diagonal busbar to be equivalent to an incline busbar because a diagonal busbar will sloping at some angle where the busbar is not horizontal or vertical. 

	Applicant argues Choi and Feng, either alone or in combination, do not show or suggest wherein "the width of the plurality of heat generating elements and the plurality of non-heat generating interspaces is in ratio of between 1:1 and 3:1". Examiner respectfully disagrees. 
	Applicant does not show any criticality with the claimed range of ratios. Paragraph [0135] of Applicant’s specification recites “As such, the ratio of the width of the heating film strips 2101 and the non-heating-film interspaces may range from 1:1 to 3:1 or at any other suitable ratios.” This passage suggests that there is no criticality with the claimed ratios because no ratio is shown to have an advantage over another. The passage cited by Applicant from the specification of Feng [0030] recites “the ratio of the area of carbon nanotubes 32, 34 and the area of the aperture (non-heat generating interspaces) is less than or equal to 1:19; and in another embodiment, the ratio of the area of carbon nanotubes 32, 34 and the area of the aperture (non-heat generating interspaces) is less than or equal to 1:49." The ratios of Feng is included in the claimed ratios of Applicant.  Therefore, it anticipates the limitation as claimed by the Applicant.  

	Applicant argues the Examiner quoted Choi's paragraph [0040] and suggested that a grid pattern might imply electricity connection of heating units in parallel. Furthermore, Applicant states that it should be noted that: 
(1) the grid lines of Choi have a line width of 100 micrometers or less, preferably 30 micrometers or less, which is not the same as the width of the film strips of Applicant's invention. Examiner respectfully disagrees.
Applicant does not claim a specific width for the film strips. 
		(2) Choi's paragraph [0040] does not specify that the heating units are electrically connected in parallel (which is just an assumption of the Examiner). Examiner respectfully disagrees. 
		Examiner does not rely upon paragraph [0040] of Choi to teach heating units electrically connected in parallel. Examiner relies on Fig. 1 and paragraph [0010] to teach heating units connected in parallel. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JOE E MILLS JR./Examiner, Art Unit 3761                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715